Per Curiam.

The order appealed from denying defendant’s motion to vacate plaintiff’s notice of examination of defendant before trial should be reversed and the motion granted without prejudice to a motion by plaintiff on proper papers. The notice of examination should state whether plaintiff seeks to examine defendant as a party through its officers and representatives or seeks to examine witnesses, and in such latter case applicant should show the special circumstances justifying the examination of witnesses as such. The items should be restricted to such as are material and relevant to the issues raised. The form of the items should be corrected by eliminating in every case the use of the phrase “whether or not” and by omitting items argumentative in form. Order reversed, with $20 costs and disbursements to the appellant.
Peck, P. J., Dore, Callahan, Van Voorhis and Shientag, JJ., concur.
Order unanimously reversed, with $20 costs and disbursements to the appellant, and the motion granted.